Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 6/16/21.
2.    The instant application is a continuation of 15/841,102, filed 12/13/2017, now U.S. Patent 10,625,260, claiming priority from provisional application 62442772, filed 01/05/2017 and claims foreign priority to 1704758.0, filed on 03/24/2017 in United Kingdom.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 3/19/21 and 6/25/21 were filed after the mailing date of the Non-Final rejection on 3/23/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	It is in the examiner’s opinion that arts of the record taken alone or in combination including the arts cited in said IDS do not specifically teach the combination of steps of instant claim 1.

Claim status
4.	In the claim listing of 6/16/21 claims 1-20 are pending in this application and are under prosecution.


Withdrawn Rejection and Response to the Remarks
5.	The previous ODP rejection of instant claims 1-20 over claims 1-20 of ‘260 patent has been withdrawn in view of filing the terminal disclaimer 6/16/21 and its acceptance by the office on 6/23/21.

Examiner comment
6.	Claims 1-20 have been presented in the same order as presented by the applicant.


Conclusion
7.	Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634